[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         December 13, 2005
                                        No. 04-12777                   THOMAS K. KAHN
                                                                             CLERK

                           D. C. Docket No. 03-20347 CR-JIC

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

       versus

MARC M. HARRIS,

                                                                    Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Southern District of Florida


                                    (December 13, 2005)

Before DUBINA and KRAVITCH, Circuit Judges, and STROM*, District Judge.

PER CURIAM:

______________________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
      Appellant Marc M. Harris (“Harris”) appeals his convictions and sentences

imposed by the United States District Court for the Southern District of Florida.

      The issues presented for appellate review are (1) whether the district court

correctly determined that the statute of limitations had not expired on any of the

counts in the superseding indictment; (2) whether the district court abused its

discretion in denying Harris’s motion to dismiss the indictment for pre-indictment

delay; (3) whether the district court correctly concluded that Harris was charged

with and convicted of a single crime under the conspiracy to defraud count

returned by the grand jury in the superseding indictment; and (4) whether the

district court committed plain error by treating the Sentencing Guidelines as

mandatory.

      The district court’s denial of a motion to dismiss is reviewed for abuse of

discretion. United States v. Quiala, 19 F.3d 569, 570 (11th Cir. 1994). This court

reviews de novo “the district court’s interpretation and application of the statute of

limitations. . . .” United States v. Gilbert, 136 F.3d 1451, 1453 (11th Cir. 1998).

      A district court’s refusal to dismiss an indictment for pre-indictment delay is

subject to review for an abuse of discretion. United States v. Foxman, 87 F.3d

1220, 1222 (11th Cir. 1996).




                                          2
      A district court’s determination that the conspiracy count was not

duplicitous is reviewed de novo. United States v. Burton, 871 F.2d 1566, 1573

(11th Cir. 1989).

      Any error in the district court’s sentencing Harris under the then-mandatory

Guidelines system is subject to plain error review. United States v. Rodriguez, 398

F.3d 1291, 1298 (11th Cir. 2005), cert. denied, ___ U.S. ___, (2005).

      Because we conclude from the record that there is no merit to any of the

arguments Harris makes on appeal, we affirm his convictions and sentences.

      AFFIRMED.




                                        3